Citation Nr: 1435379	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  09-44 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for shell fragment wound, left upper arm, muscle group VI (shell fragment wound), currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to May 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to a disability evaluation in excess of 10 percent for his service-connected shell fragment wound.  The evidence of record demonstrates that a new VA examination is necessary prior to appellate review.

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Although a new VA examination is not warranted based merely upon the passage of time, see Palczewski v. Nicholson, 21 Vet. App. 174 (2007), the Court of Appeals for Veterans Claims (Court) has held that "[w]here a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination."  Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the disability has increased in severity).  

The Veteran was provided with a VA examination to assess the severity of his service-connected shell fragment wound in September 2008.  The examiner noted that the Veteran reported numbness and tingling in the radial bone of the left arm, extending into the left hand and involving fingers, as well as aches and pain from time to time, but no significant problems.  In his March 2009 Notice of Disagreement, the Veteran stated that he wakes up in the night with his arm numb and experiences a constant tingling, with additional weakness in his left arm.  In his November 2009 VA Form 9, the Veteran similarly states that he has consistent numbness and tingling in his arm, and additionally notes that such symptoms have "been reoccurring and progressively gotten worse over the years."  He further states that his medical records "show that the disability has gotten worse over the years and has not gotten any better."  Additionally, in a July 2014 Appellate Brief, the Veteran's representative specifically asserts that the September 2008 VA examination is "stale" and thus does not constitute adequate medical evidence upon which to evaluate the current severity of the Veteran's disability.  

Accordingly, as the Veteran's last VA examination was nearly 6 years ago, and as he asserts that the current medical evidence of record does not properly reflect his present disability level, remand is necessary so that the Veteran may be scheduled for a new examination to determine the current severity of his shell fragment wound.  In addition, prior to the examination, all outstanding treatment records dating from January 2009 to the present should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records from January 2009 to the present.  

2.  After completing the above development, schedule the Veteran for a VA examination to assess the current severity of his shell fragment wound, left upper arm, muscle group VI.  The claims file, including a copy of this REMAND, must be provided to the examiner for review.  After conducting any appropriate and required testing, the examiner must describe in detail the current signs, symptoms, and manifestations of the service-connected shell fragment wound disability.  Findings must include assessments of any associated residual scarring, weakness, and neurological symptoms as objectively found.  The examiner should specifically address in the report whether the Veteran's shell fragment wound of the left upper arm involving muscle group VI results in neurological manifestations.  

The examiner must explain the rationale for any opinion rendered.  

3.  Following completion of the above action, readjudicate the Veteran's claim with consideration of any additional information obtained as a result of this Remand.  If the benefit sought is not granted, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

